Carpinello, J.
Appeal from a judgment of the Supreme Court (Kavanagh, J.), entered January 11, 2005 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent partially denying petitioner’s grievance.
Petitioner, an inmate at Shawangunk Correctional Facility in Ulster County, filed a grievance seeking special accommodations to practice “Tulukeesh,” a religion which he created. His complaint was denied except to the extent that he was allowed to practice the religion in the privacy of his own cell within established facility operational procedures. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding. Supreme Court dismissed the petition, prompting this appeal.
*609We affirm. A review of the record demonstrates that respondent carefully considered petitioner’s requests for special accommodations and responded in a reasonable and appropriate manner. Respondent, while indicating that he took no position in acknowledging any particular religion, advised petitioner that, in accordance with facility directives, his requests for a special dietary menu, observance of self-created religious holidays and opportunities to hold congregational services and other classes would be considered upon direction from an approved outside cleric or spiritual adviser. In the interim, petitioner was permitted to practice his religion within his cell. In our view, the response to petitioner’s grievance was consistent with and served to further the institutional objectives of confinement, order and safety (see Matter of Rivera v Smith, 63 NY2d 501, 511 [1984]). Accordingly, we conclude that the determination partially denying petitioner’s grievance was neither arbitrary nor capricious (see Matter of Abdul-Matiyn v New York State Dept. of Correctional Servs., Cent. Off. Review Comm., 251 AD2d 769, 770 [1998], appeal dismissed 92 NY2d 1025 [1998]) and, therefore, it will not be disturbed. Petitioner’s remaining contentions have been examined and found to be unpersuasive.
Cardona, P.J., Mercure, Peters and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.